

 S3509 ENR: Congressional Award Program Reauthorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3509IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Congressional Award Act.1.Short
 titleThis Act may be cited as the Congressional Award Program Reauthorization Act of 2018.2.Termination(a)In generalSection 108 of the Congressional Award Act (2 U.S.C. 808) is amended by striking October 1, 2018 and inserting October 1, 2023.(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate